                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DANIEL J. MATTHEWS,                                                 Case No. 2:18-cv-01618-SB

                       Plaintiff,                                     OPINION AND ORDER

                v.

 LT. CAREY, et al.,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Daniel J. Matthews (“Matthews”), a self-represented litigant formerly in custody at the

Eastern Oregon Correctional Institution (“EOCI”), filed this action against the above-named

Oregon Department of Corrections (“ODOC”) personnel (hereinafter, “Defendants”), alleging

constitutional violations pursuant to 42 U.S.C. § 1983 and state law claims for intentional

infliction of emotional distress and negligence. Currently before the Court is Defendants’ motion

for summary judgment. (ECF No. 69.)

       The Court denied Defendants’ original motion for summary judgment (ECF No. 42), with

leave to renew, on the ground that it did not address Matthews’s operative complaint. (ECF No.

65.) In their original motion, Defendants sought summary judgment on the merits and on the


PAGE 1 – OPINION AND ORDER
ground that Matthews had not exhausted his available administrative remedies before filing this

lawsuit. In its Order denying the motion with leave to renew, the Court instructed Defendants to

bifurcate their motion, in light of the number of claims and defendants at issue, and first address

only the issue of exhaustion in an amended motion for summary judgment.2 (Order at 4.)

Defendants again moved for summary judgment on both the ground of exhaustion and the merits

(ECF No. 69), and the Court struck the merits arguments, with leave to refile once the Court

determines which claims Matthews has properly exhausted. (ECF No. 74.) The Court also

ordered Defendants to file a reply addressing Matthews’s argument that the grievance process

was not available to him. (Id.)

       Accordingly, the motion currently before the Court is Defendants’ amended motion for

summary judgment on the issue of exhaustion only (ECF No. 69). The Court has jurisdiction

over Matthews’s claims pursuant to 28 U.S.C. §§ 1331 and 1367, and all parties have consented

to the jurisdiction of a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636. For the reasons set

forth below, the Court grants in part Defendants’ motion for summary judgment.

                                        BACKGROUND

       Matthews, formerly an adult in custody (“AIC”) at EOCI, alleges that twenty-seven

EOCI and other ODOC officials conspired to violate his constitutional rights by threatening him,

placing him in segregation, interfering with his mail, frequently changing his housing

assignments, searching his cell, denying him access to programming, designating him as a


       2
          The Court also sought to resolve any outstanding discovery issues before evaluating the
merits of Defendants’ motion by ordering Matthews to file a Discovery Status Report explaining
what, if any, discovery remained outstanding. (Order at 2-3.) Matthews objected to the Order,
arguing that the Court should instead require Defendants to file a Discovery Status Report. (ECF
No. 67.) The Court overruled Matthews’s objection, noting that if Matthews seeks to compel
further responses to his discovery requests, he must file a Discovery Status Report as the Court
ordered. (ECF No. 68.) Matthews never filed a Discovery Status Report.

PAGE 2 – OPINION AND ORDER
security threat, and citing him for false disciplinary violations, all in retaliation for Matthews’s

filing of grievances and lawsuits and for an article he wrote for a prison rights newsletter

criticizing ODOC policies. Matthews also alleges that several of ODOC’s disciplinary

regulations are facially unconstitutional and unconstitutional as applied to him. (See Sec. Am.

Compl. (“SAC”).)

                                           DISCUSSION

I.     STANDARD OF REVIEW

       Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). On a motion

for summary judgment, the court must view the facts in the light most favorable to the non-

moving party, and draw all reasonable inferences in favor of that party. Porter v. Cal. Dep’t of

Corr., 419 F.3d 885, 891 (9th Cir. 2005). The court does not assess the credibility of witnesses,

weigh evidence, or determine the truth of matters in dispute. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986). “Where the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and internal quotation marks

omitted).

II.    ANALYSIS

       Defendants argue in their motion for summary judgment that EOCI’s administrative

remedies were available to Matthews, but he failed to file a grievance or appeal a disciplinary

sanction with respect to most of the claims he asserts in this case.

       A.      Applicable Law

       “The [Prison Litigation Reform Act (“PLRA”)] requires prisoners to exhaust available

administrative remedies prior to filing a . . . lawsuit challenging prison conditions.” Draper v.

PAGE 3 – OPINION AND ORDER
Rosario, 836 F.3d 1072, 1078 (9th Cir. 2016) (citations omitted). In Albino v. Baca, 747 F.3d

1162 (9th Cir. 2014) (en banc), the Ninth Circuit held that the defendant bears the burden of

proving that an administrative remedy was available to the AIC and that he failed to exhaust such

remedy, because non-exhaustion is an affirmative defense. Id. at 1172. “Once the defendant has

carried that burden, the prisoner has the burden of production.” Id. “That is, the burden shifts to

the prisoner to come forward with evidence showing that there is something in his particular case

that made the existing and generally available administrative remedies effectively unavailable to

him.” Id.

       “The exhaustion requirement found in the [PLRA also] applies to disciplinary

proceedings.” Voth v. Laney, No. 6:16-cv-779-AC, 2017 WL 1829077, at *4 (D. Or. Apr. 4,

2017) (citing Woodford v. Ngo, 548 U.S. 81, 86-87, 93 (2006) and Martinez v. Peters, No. 6:13-

CV-00384-PK, 2015 WL 1607391, at *15 (D. Or. Apr. 8, 2015)).

       B.      Generally Available Administrative Remedies

       Defendants have met their initial burden of demonstrating that administrative remedies

were generally available to Matthews to grieve his complaints and appeal his disciplinary

sanctions.

               1.      Grievance Process6

       ODOC’s grievance policy encourages AICs to communicate with line staff verbally or in

writing as their primary means of resolving disputes prior to filing a grievance, so that prison



       6
          Chapter 291, Division 109 of Oregon’s administrative rules was amended effective
October 18, 2019. See OFFICE OF THE SEC’Y OF STATE, Permanent Administrative Order DOC
16-2019 (Oct. 17, 2019), available at
https://secure.sos.state.or.us/oard/viewReceiptPDF.action?filingRsn=42510 (last visited May 4,
2021). The amendment repealed OARs 291-109-0120 through 291-109-190 and replaced them
with OARs 291-109-0205 through 291-109-0250, which employ the same three-step grievance
appeal structure. The rules applicable to Matthews’s grievances at issue are the former rules.
PAGE 4 – OPINION AND ORDER
officials may address questions and complaints at the lowest local level. (Decl. of Nina Sobotta

in Supp. of Defs.’ Mot. for Summ. J. (“Sobotta Supp. Decl.”) ¶ 5.) However, if this does not

bring resolution, the AIC may file a grievance if it complies with the rules and there is no other

review process available. (Id.) AICs are informed of ODOC’s grievance policy during

orientation when they first arrive at a facility, during which they watch a video on the grievance

system and how to use it correctly. (Id.) In addition, the information is contained in the AIC’s

handbook, and the AIC may ask any housing unit officer for a grievance form. (Id.) Grievance

instructions are also available with the grievance forms. (Id.)

        An AIC may grieve: (a-b) the misapplication of or lack of any administrative directive or

operational procedure; (c) unprofessional behavior or action which may be directed toward an

AIC by an employee or volunteer; (d) any oversight or error affecting an AIC; (e) a program

failure unless it is a direct result of a misconduct report where the AIC is found in violation; (f)

loss or destruction of property; (g) sexual contact, solicitation, or coercion between an employee

or contractor and an AIC; and (h) sexual abuse of an AIC by another AIC if the victim does not

consent, is coerced into such act by overt or implied threats of violence, or is unable to consent

or refuse. (Id. ¶ 6.)

        An AIC may file an appeal to any grievance response with the functional unit manager.

(Id. ¶ 7.) To appeal, the AIC must complete a grievance appeal form and file it with the

grievance coordinator within fourteen calendar days from the date the grievance response was

sent to the AIC by the grievance coordinator. (Id.) An AIC may appeal the decision made by the

functional unit manager by completing a grievance appeal form and filing it with the grievance

coordinator within fourteen days of the date the first grievance appeal response was sent to the




PAGE 5 – OPINION AND ORDER
AIC. (Id. ¶ 8.) The Assistant Director’s (or designee’s) decision on an AIC’s grievance appeal is

final and not subject to further review. (Id.)

       An AIC must file separate grievances for each ODOC employee, even if multiple

employees are involved in the same “incident or issue.” (Decl. of Nina Sobotta in Supp. of Defs.’

Mot. for Summ. J. (“Sobotta Decl.”) ¶ 9.) An AIC is required to name the relevant ODOC staff

member in their grievance, so that ODOC may respond to the AIC’s concerns about that staff

member. (Id.) An AIC grievance may request review of just one matter, action, or incident per

grievance. (Id.)

               2.      Administrative Review of Disciplinary Proceedings

       An AIC may also petition for administrative review of a disciplinary proceeding. (Decl.

of Melissa Nofziger in Supp. of Defs.’ Mot. Summ. J. (“Nofziger Decl.”) ¶ 3.) Prison officials

notify the AIC of his right to petition for administrative review when providing the AIC with a

copy of the disciplinary charge(s). (Id.) AICs are required to file petitions for administrative

review with the Inspector General within sixty calendar days after the functional unit manager

signs the final order. OR. ADMIN. R. 291-105-0085(3). The AIC must use a petition for

administrative review form, and any attempt to petition for administrative review through a

different form or communication will be returned to the AIC with instructions to use the correct

form. OR. ADMIN. R. 291-105-0085(4)(d). Upon receipt of the petition for administrative review,

the Inspector General must review the case to determine if there was substantial compliance with

the relevant rule, the finding was based on a preponderance of evidence, and the sanctions

imposed were proper. OR. ADMIN. R. 291-105-0085(5). If the Inspector General or designee

determines there was not substantial compliance with the rules, the finding was not based on a

preponderance of the evidence, or the sanction(s) imposed were not in accordance with the

applicable regulations, the case shall be reopened to address non-compliance, and the Inspector
PAGE 6 – OPINION AND ORDER
General or designee may dismiss or vacate the order in whole or in part. OR. ADMIN. R. 291-105-

0085(7).

       C.      Failure to Exhaust

       Defendants have met their initial burden of demonstrating Matthews failed to exhaust

these available administrative remedies with respect to most of his claims. Defendants submitted

evidence that Matthews completed the grievance review process, and thereby exhausted

administrative review, for eighteen grievances between 2016 and 2019 (Sobotta Supp. Decl. ¶ 9,

Attach. 4), and petitioned for administrative review in three of twenty-seven disciplinary

proceedings. (Nofziger Decl. ¶ 3.) In his responses to Defendants’ motions for summary

judgment, Matthews does not identify any grievances or appeals missing from Defendants’

declarations, nor does he dispute Defendants’ assertion that he failed to exhaust the identified

grievances or appeal the disciplinary orders. Rather, he argues that the grievance process was

effectively unavailable to him, as addressed below.

               1.      Exhausted Claims at Issue

       One of the eighteen exhausted grievances was Grievance No. EOCI.2016.11.03317, in

which Matthews alleged, as he does here, that defendant Carey improperly held his mail for over

a month, including a letter about an article that Matthews wrote for the Maoist Internationalist

Ministry of Prison’s (“MIM”) “Under Lock and Key” newsletter. (Sobotta Supp. Decl. ¶¶ 15-20,

Attach. 8.) Another grievance Matthews exhausted was No. EOCI.2017.03.049, in which

Matthews alleged, as he does here, that defendant Clark also improperly denied him delivery of

MIM’s “Under Lock and Key” newsletter. (Sobotta Supp. Decl. Attach. 4 at 6.) Therefore,

Matthews’s claims relating to Carey’s and Clark’s withholding of the “Under Lock and Key”

newsletter are properly before the Court.

///

PAGE 7 – OPINION AND ORDER
               2.      Unexhausted Claims at Issue

       Matthews alleges several claims in this case against officials he never named in a

grievance or appeal, as well as claims for which he attempted to grieve an issue but did not

exhaust the grievance process.

       For example, in Grievance No. EOCI.2017.07.068, Matthews alleged that defendants

Carey and Garton improperly transferred him to a different housing unit, but the Sobotta

Declaration demonstrates that Matthews did not complete the grievance appeal process for this

grievance. (See Sobotta Decl. ¶¶ 26-28, representing that Matthews’s grievance was returned to

him on August 1, 2017, for failure to comply with the rules, and Matthews never corrected and

resubmitted the grievance). Therefore, Matthews did not exhaust his claims relating to the

housing transfers.

           In addition, Matthews alleged in Grievance No. EOCI.2016.05.048 that Hearings

Officer Nevil wrongfully convicted him of violating ODOC’s Disrespect II and Disobedience of

an Order I regulations, and that he was terminated from his job as a result of the wrongful

conviction. (See Sobotta Supp. Decl. ¶¶ 11-12, Attach. 6.) However, Matthews’s grievance was

denied because there is a separate administrative review for disciplinary proceedings, but he

never requested administrative review of that case.7 Therefore, Matthews did not exhaust his

claim that he was wrongfully cited for Disrespect II and Disobedience of an Order.




       7
         It appears that none of the three disciplinary proceedings for which Matthews sought
administrative review are relevant to this case: No. 1405.EOCI.0083.EOCI.32 (relating to
contraband charges), No. 1604.EOCI.0026.EOCI.32 (relating to disobedience charges), and No.
1810.EOCI.0111.EOCI.37 (relating to extortion charges). (See Decl. of Vanessa A. Nordyke in
Supp. of Defs.’ Mot. Summ. J., Attach. 2 at 3-4, 7); see also Voth, 2017 WL 1829077, at *5
(“Voth never filed a petition for administrative review of the Final Order and, consequently, did
not exhaust the administrative remedies with regard to the [misconduct] Report.”).

PAGE 8 – OPINION AND ORDER
       The Court also finds that Matthews failed to exhaust his conspiracy claim under 42

U.S.C. § 1985 because Matthews never filed a grievance alleging a broad-ranging conspiracy

between the defendants he names in his conspiracy claim. See Jackson v. Harrison, No. CV 08-

8112 DOC (JC), 2010 WL 3895478, at *11 (C.D. Cal. Aug. 25, 2010) (“[A]lthough the

conspiracy claim is predicated in part on at least [a search incident], this court nonetheless finds

that the Moving Defendants have met their burden to demonstrate that plaintiff has not exhausted

his conspiracy claim because the foregoing grievance (and, to the extent relevant, [two additional

grievances]) did not alert the prison that plaintiff was complaining about any wrongful

agreement—let alone a broad ranging conspiracy—to deprive plaintiff of his constitutional

rights. Plaintiff thus did not give fair notice of the nature of the wrong for which redress is now

being sought by plaintiff’s conspiracy claim.”) (citation omitted); see also Martinez v.

California, No. 1:07-cv-00996 DLB, 2009 WL 649892, at *11 (E.D. Cal. Mar. 11, 2009)

(holding that “[o]f the other grievances denied at the [appeals] level prior to the instant action,

Plaintiff has not exhausted any appeal in which the subject matter was a claim that Defendants

were conspiring against Plaintiff to deny him his civil rights” because “the absence of other

identified individuals or any other details about the alleged conspiracy does not provide enough

information to allow prison officials to take appropriate responsive measures”).

               3.      Exhausted Claims Not at Issue

       Defendants identify two additional exhausted grievances, but they do not relate to the

claims Matthews alleges here. In Grievance No. EOCI.2016.08.04214 (dated August 2, 2016),

Matthews alleged that the mailroom staff ripped a piece of his mail. (Sobotta Supp. Decl. ¶¶ 13-

14, Attach. 7.) However, the Court has already resolved that claim in one of Matthews’s two

earlier federal cases. See Matthews v. Ulrich, No. 2:16-cv-01958-SB, 2020 WL 6392852, at *2-3

(D. Or. Nov. 2, 2020) (entering summary judgment for the defendants on Matthews’s claims that
PAGE 9 – OPINION AND ORDER
EOCI officials retaliated against him by, among other things, interfering with his mail, including

the same alleged ripped letter).

       Matthews also exhausted Grievance No. EOCI.2017.06.04134 (dated June 12, 2017), in

which he alleged that the mailroom opened legal mail outside his presence (Sobotta Supp. Decl.

¶¶ 25-28, Attach. 11), but he did not include that allegation in this case.8

       In summary, the Court finds that Defendants have met their initial burden of

demonstrating that Matthews failed to exhaust his administrative remedies, with the exception of

the exhausted claims identified above.

       D.      Availability of Grievance Process

       Having found that Matthews failed to exhaust available administrative remedies for many

of his claims, the Court turns to whether there was “something in [Matthews’s] particular case

that made the existing and generally available administrative remedies effectively unavailable to

him.” Albino, 747 F.3d at 1172.

               1.      Grievance Process Effectively Unavailable

       The Court has identified two claims for which an administrative remedy was effectively

unavailable to Matthews.

       First, in Grievance No. EOCI.2017.01.022 (dated January 4, 2017), Matthews filed a

grievance alleging a violation of due process and harassment after defendant Pope issued him a

misconduct report concerning unauthorized organization and sexual activity in November 2016.



       8
         Defendants also identified as relevant grievances Grievance No. EOCI.2017.05.040, in
which Matthews alleged he missed the administrative review of a mail violation because he was
scheduled for the law library at the same time (Sobotta Supp. Decl. ¶¶ 19-20, Attach. 9), and No.
EOCI.2017.05.06227, in which Matthews grieved his inability to receive the publication “South
Beach Singles” (Sobotta Supp. Decl. ¶¶ 21-24, Attach. 10), but Matthews has not raised those
claims in this case. In any event, Matthews withdrew the first grievance and failed to exhaust the
second grievance. (See Sobotta Supp. Decl. Atts. 9-10.)
PAGE 10 – OPINION AND ORDER
(Sobotta Decl. ¶¶ 21-22, Attach. 8.) Officials returned Matthews’s grievance to him because it

failed to comply with ODOC’s rules prohibiting grievances about misconduct reports or

disciplinary hearings, findings, or sanctions. However, it appears that filing a grievance was the

only option available to Matthews, as he was not able to petition for administrative review of the

disciplinary hearing because the charges were dismissed. (See Nordyke Decl., Attach. 2 at 5.)

Without the ability to grieve or appeal the disciplinary hearing, there were no administrative

remedies available to Matthews with respect to this incident.

        Second, Matthews alleged in Grievance No. EOCI.2017.11.077 that he was improperly

excluded from participation in EOCI’s dog training program based on his Static-99 score from

six years prior, but officials returned the grievance on the ground that Matthews was attempting

to grieve a decision by an outside program. (Sobotta Decl. ¶¶ 29-30, Attach. 11.) However,

Matthews also named defendants Yarbrough and Miles in his grievance, and he was not allowed

to grieve their alleged role in his exclusion from the dog training program. Therefore, the

grievance process was not available to him with respect to this claim.

                2.      Grievance Process Available

        With respect to the other claims Matthews did not grieve or exhaust, Matthews argues

that the grievance process was effectively unavailable to him because: (i) he feared retaliation for

filing additional grievances in light of a long history of alleged retaliation; (ii) prison officials

consistently denied his grievances and therefore filing a grievance would be futile; and (iii) the

grievance rules were complicated and confusing. (See, e.g., Pl.’s Opp’n to Summ. J. (“Pl.’s

Opp’n”) at 2, 4, 7-8, 12-15, ECF No. 60; Pl.’s Supp. Opp’n to Summ. J. (“Pl.’s Supp. Opp’n”) at

2-6, 19-24, ECF No. 73).

///

///
PAGE 11 – OPINION AND ORDER
                       a.      Fear of Retaliation

       Matthews alleges that the grievance process was effectively unavailable to him because

Defendants “harassed and retaliated against [him] in literally every single way available[.]” (Pl.’s

Supp. Opp’n at 5; see also id. at 16, “There is no ability for Plaintiff to knowledgeably or

effectually move forward in any way with the grievance procedure, especially if he is being so

heavily threatened and harassed and retaliated against in aims to chill him from doing so.”).

       “[A] prisoner is excused from the exhaustion requirement in circumstances where

administrative remedies are effectively unavailable, including circumstances in which a prisoner

has reason to fear retaliation for reporting an incident.” Rodriquez v. Cnty. of L.A., 891 F.3d 776,

792 (9th Cir. 2018) (citing McBride v. Lopez, 807 F.3d 982, 987 (9th Cir. 2015)). To be excused

from the exhaustion requirement, the plaintiff must show (1) “he actually believed prison

officials would retaliate against him if he filed a grievance; and (2) a reasonable prisoner of

ordinary fitness would have believed that the prison official’s action communicated a threat not

to use the prison’s grievance procedure and the threatened retaliation was of sufficient severity to

deter a reasonable prisoner from filing a grievance.” Id. (simplified).

       Matthews has failed to demonstrate that the grievance process or the administrative

review process was effectively unavailable to him at EOCI. Although Matthews provides a

detailed chronology of Defendants’ alleged retaliatory actions over several years, his grievance

history belies his allegation that he did not pursue administrative remedies due to his fear of

retaliation. From October 10, 2012, through March 11, 2019, Matthews filed at least eighty-one

grievances, and he completed the grievance appeal process with respect to eighteen of those

grievances. (Sobotta Supp. Decl. ¶ 9, Attach. 4.) He filed most of these grievances in 2016 and

2017, despite his allegation of retaliation beginning in 2015. (Pl.’s Opp’n at 14.) Based on his

own actions filing a large volume of grievances and following through with many grievances
PAGE 12 – OPINION AND ORDER
through exhaustion, Matthews cannot meet his burden of demonstrating that his fear of

retaliation was the reason he did not file or appeal grievances with respect to his unexhausted

claims.9 See Sealey v. Busichio, 696 F. App’x 779, 781 (9th Cir. 2017) (holding that the

plaintiff’s evidence of alleged retaliation for filing grievances, including destructive and frequent

cell searches, shortened visitation times, and less time to shower and move between locations,

was insufficient to create an issue of material fact to demonstrate a fear of retaliation, especially

where the plaintiff “continued to file a stream of complaints in kites” which “somewhat weakens

the objective basis for his contention that he was deterred here from using the normal grievance

process”); see also Carter v. C/O McNitt, No. 2:17-cv-00888-JO, 2020 WL 2844445, at *3 (D.

Or. June 1, 2020) (“Plaintiff’s submission of more than forty grievances at Snake River between

2015 and 2017 shows that the alleged threat of retaliation would not have deterred him from

filing grievances about the two alleged incidents in late 2015.”); Lepesh v. Peters, No. 2:17-cv-

1135-MO, 2019 WL 4674491, at *4 (D. Or. Sept. 25, 2019) (holding that despite the plaintiff’s


       9
          Matthews alleges that “[s]tarting from Plaintiff’s grievance history [in October 2015,]”
the “grievance process was unavailable to him because it was immediately responded to with
violations to his civil and constitutional rights and direct retaliation[.]” (Pl.’s Opp’n at 14.) If the
Court found that the grievance process was effectively unavailable to Matthews after he
submitted his first grievance at EOCI in 2015, the result would be that the Court, not EOCI,
would be the appropriate tribunal for Matthews’s grievances during Matthews’s several
remaining years at EOCI. If EOCI’s grievance process was truly unavailable, the PLRA would
allow Matthews to go straight to the Court with his dozens of grievances during those years,
from complaints of lost library books to receiving the wrong size cereal box to being told to
“shut up.” (See Sobotta Decl. Attach. 4.) The purpose of the exhaustion requirement is to allow
AICs to resolve their issues immediately and with prison officials in the best position to solve
problems. Resorting to the courts first to solve these problems contravenes the PLRA’s important
goals. See Porter v. Nussle, 534 U.S. 516, 524-25 (2002) (finding that Congress intended the
PLRA exhaustion requirement to “affor[d] corrections officials time and opportunity to address
complaints internally before allowing the initiation of a federal case”); see also Stuhlbarg Int’l
Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 837 (9th Cir. 2001) (recognizing the
value in requiring exhaustion of administrative remedies, including that it “giv[es] the agency the
first chance to exercise its discretion and apply its expertise” and “avoid[s] judicial interference
with an agency until it has completed its action”) (citation omitted).

PAGE 13 – OPINION AND ORDER
allegations that the defendants retaliated against him for filing grievances by firing him from his

assigned job and sending him to segregation, “the evidence in the record showing that [the

plaintiff] filed grievances and made verbal complaints after his . . . termination undercuts his

claim that his belief that prison officials would retaliate against him for filing grievances

rendered the grievance system unavailable”); Carter v. Shelton, No. 18-cv-02035-PJH, 2019 WL

2929792, at *5 (N.D. Cal. July 8, 2019) (holding that the plaintiff “failed to meet his burden in

demonstrating that the threat of retaliation made administrative remedies unavailable” where he

filed fourteen administrative appeals during “the time frame during which plaintiff alleges he

could not file an appeal due to the threat of retaliation”); Heilbrun v. Villanueva, No. 3:14-cv-

1706-SI, 2017 WL 2432152, at *7 (D. Or. June 5, 2017) (finding that the plaintiff did not make a

sufficient showing that threats deterred him from filing grievances where he “filed numerous,

often duplicative grievances” and “continued to file grievances for months [after the alleged

threats]”); Pelayo v. Hernandez, No. C 13-3618 RMW (PR), 2015 WL 4747831, at *8 (N.D. Cal.

Aug. 11, 2015) (“Taking all the facts together, the court concludes that plaintiff has not

sufficiently alleged that he was ‘actually deterred’ from filing a grievance about defendant’s

retaliation.”).

        Based on Matthew’s grievance history before the Court, the Court finds that Matthews

has not met his burden of demonstrating that he was deterred from filing grievances for fear of

retaliation. See Lepesh, 2019 WL 4674491, at *4 (“Construing the facts in the light most

favorable to [the plaintiff], I cannot find that he has sufficiently alleged that he was deterred from

filing a grievance by fears that prison officials would retaliate against him.”); Carter, 2019 WL

2929792, at *5 (holding that the “plaintiff has not provided a basis for the court to find that he

believed prison officials would retaliate against him” where “receiv[ing] punishments for



PAGE 14 – OPINION AND ORDER
breaking the rules does not demonstrate retaliation” and “[r]egardless, plaintiff continued to file

administrative appeals for other incidents despite now claiming he feared retaliation”).

                        b.      Futility of Filing Grievances

        Matthews also argues that he should be excused from filing grievances because “the

grievance process is extremely subjective and manipulable.” (Pl.’s Opp’n at 4; see also id. at 13,

“[W]hat is the point of the grievance procedure in the first place, if it’s rigged?”; id. at 14, “[I]t is

clear that the grievance process itself fails, fails the AIC, fails ODOC, fails the 14th Amendment

of the [C]onstitution, fails this District Court and fails the facts surrounding the events and

circumstances.”; id., “[T]he grievance coordinator is extremely partial to the state and defendants

in using the grievance process to constructively obstruct inmate complaints, or give them the

‘run-around.’”). An AIC’s belief that his grievance will be denied is not a sufficient reason to

pick and choose when to file a grievance. See Sheridan v. Reinke, 611 F. App’x 381, 383 n.1 (9th

Cir. 2015) (“[The plaintiff’s] subjective belief that the use of the grievance system would be

futile, without more, does not excuse his failure to exhaust.” (citing Sapp v. Kimbrell, 623 F.3d

813, 827 (9th Cir. 2010))); see also Porter, 534 U.S. at 532 (“[W]e hold that the PLRA’s

exhaustion requirement applies to all inmate suits about prison life[.]”).

                        c.      Complex Grievance Procedures

        Matthews also argues that ODOC’s grievance procedures are contradictory and difficult

to satisfy. (Pl.’s Opp’n at 12-14.) While he is correct that the grievance requirements can

sometimes be confusing, “where a plaintiff fails to comply with deadlines or procedural rules

governing grievances, so that his own failure causes remedies to become ‘unavailable,’ the

mistake is laid at his feet, and it is said that exhaustion was not ‘proper.’” Vega v. Bell, No. 2:13-

cv-00931-HU, 2015 WL 413796, at *3 (D. Or. Jan. 29, 2015) (citing Ngo, 548 U.S. at 89-91);

Ngo, 548 U.S. at 90 (“[P]roper exhaustion of administrative remedies . . . means using all the

PAGE 15 – OPINION AND ORDER
steps that the agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).”).

        In addition, courts have recognized that ODOC’s grievance procedures are not so

complex to excuse exhaustion. See, e.g., Heilbrun, 2017 WL 2432152, at *7 (“[T]he Court does

not find that ODOC’s grievance process is so complex as to be unknowable so that no ordinary

prisoner can make sense of what it demands.” (quoting Ross v. Blake, 136 S. Ct. 1850, 1859

(2016)) (simplified); see also Sapp, 623 F.3d at 827 (“We further note that nothing in the district

court record suggests that the prison had created draconian procedural requirements that would

‘trip[ ] up all but the most skillful prisoners’—which might also render administrative remedies

effectively unavailable so as to excuse a failure to exhaust.” (citing Ngo, 548 U.S. at 102)).

        Thus, the return of Matthews’s grievances for failure to comply with the rules, or his

failure to understand the grievance process requirements, does not demonstrate that the grievance

process was unavailable. See Carter, 2020 WL 284445, at *3 (“Plaintiff’s apparent

misunderstanding of OAR 291-109-0140(3)(b) does not justify his failure to exhaust

administrative remedies.”); Heilbrun, 2017 WL 2432152, at *5 (“Plaintiff could have, but did

not pursue his first grievance on the issue [after it was returned to him]. Thus, Plaintiff failed to

exhaust his administrative remedies[.]”); (see also Sobotta Supp. Decl. ¶ 29, “Mr. Matthews was

asked to follow the same grievance rules as all other adults in custody.”).

        Viewing the evidence in the light most favorable to Matthews, and noting that

Defendants bear the ultimate burden of proof to establish an exhaustion defense, the Court

concludes that Defendants are entitled to entry of judgment on their affirmative defense that

Matthews failed to exhaust available administrative remedies for his Section 1983 claims, except

those listed below. See Hash v. Lee, 632 F. App’x 420, 420 (9th Cir. 2016) (“The district court



PAGE 16 – OPINION AND ORDER
properly granted summary judgment on [the plaintiff’s] claims against [seventeen defendants]

because [the plaintiff] did not properly exhaust his administrative remedies, and he did not show

that administrative remedies were effectively unavailable to him.”) (citations omitted).

       E.      Summary of Remaining Claims

       For the reasons discussed above, the Court grants in part Defendants’ motion for

summary judgment and finds that Defendants are entitled to summary judgment on Matthews’s

Section 1983 claims, except those listed below.

       The following claims survive the Court’s exhaustion analysis, either because Matthews

satisfied the exhaustion requirement or because administrative remedies were effectively

unavailable to him:

       •       Claims that defendants Carey and Clark violated his First Amendment rights and

               right to due process by prohibiting him from receiving “Under Lock and Key,” a

               prisoner’s rights newsletter to which he had submitted an article, without notice or

               a right to appeal (SAC ¶¶ 33, 45);

       •       Claims that defendant Pope violated his First Amendment right to be free from

               retaliation by initiating false disciplinary charges for Unauthorized Organization I

               and Non-Assaultive Sexual Activity against him, in retaliation for his “Under

               Lock and Key” essay criticizing EOCI’s policies and procedures relating to

               LGBTQ inmates and for filing grievances and lawsuits (SAC ¶ 35), and that

               ODOC’s Unauthorized Organization I regulation is facially unconstitutional and

               Pope unconstitutionally applied the Unauthorized Organization I violation to him

               based on his membership in a protected class (LGBTQ) (SAC ¶ 54);

///



PAGE 17 – OPINION AND ORDER
       •       Claims that defendants Yarbrough and Miles violated his First Amendment right

               to be free from retaliation, and his right to equal protection, by excluding him

               from participating in a dog training program, in retaliation for exercising his First

               Amendment rights and for his membership in a protected class (LGBTQ) (SAC

               ¶¶ 50-51); and

       •       State law claims for intentional infliction of emotional distress and negligence

               against several defendants (SAC ¶¶ 60-61).10

                                         CONCLUSION

       For the reasons stated, the Court GRANTS IN PART Defendants’ amended motion for

summary judgment (ECF No. 69), and finds that Defendants are entitled to entry of judgment on

their affirmative defense that Matthews failed to exhaust his administrative remedies for all

claims except those listed above.

       Defendants may file a renewed motion for summary judgment addressing the merits of

the remaining claims by May 25, 2021.11 Matthews may file a response by June 15, 2021.

Defendants may file a reply by June 29, 2021. In light of the Court’s extension of the deadline




       10
          The PLRA requires that AICs exhaust administrative remedies before bringing an
action “with respect to prison conditions under section 1983 of this title, or any other Federal
law[.]” 42 U.S.C. § 1997e(a). With respect to state tort claims, the Oregon Tort Claims Act
requires the AIC to give notice of the tort claim within 180 days after the alleged loss or injury.
See OR. REV. STAT. § 30.275. Defendants have not addressed whether Matthews served a timely
tort claim notice, and the current record does not include sufficient information for the Court to
determine whether Matthews provided timely notice with respect to his state tort claims.
       11
           The Court understands that the parties’ filings may be largely duplicative of their prior
submissions addressing the merits of these claims, and the parties may elect to cross-reference
previously filed briefs and declarations. However, the Court bifurcated the exhaustion and merits
issues to allow the parties to address the merits of these claims in depth without the constraint of
page limitations in their prior submissions also addressing exhaustion.

PAGE 18 – OPINION AND ORDER
for filing dispositive motions, Matthews may also file a motion for summary judgment on any of

the remaining claims by May 25, 2021, with the same briefing schedule to follow.

       DATED this 4th day of May, 2021.


                                                   HON. STACIE F. BECKERMAN
                                                   United States Magistrate Judge




PAGE 19 – OPINION AND ORDER
